Brace, J.
This is an action by injunction instituted in the circuit court of the city of St. Louis, to restrain the defendant, superintendent of the insurance department of the State of Missouri, from assessing and levying a tax of two per cent upon premiums received by plaintiff, a corporation under the laws of the State of Illinois doing business in the State of Missouri on the assessment plan, and from cancelling its license to do business, because of its failure to pay such tax; in which nine other foreign corporations of like character are joined in the petition, and for whom the same relief is prayed as for all other corporations of the same character similarly situated. To the petition, the superintendent of insurance interposed a demurrer, which was overruled. He declined to plead further, and from the decree granting injunction as prayed for, he appeals.
1. The defendant claims the right to assess and levy the tax in question by virtue of the provisions of an act of the General Assembly “approved March 20, 1895” entitled “An act to repeal sections 5958, 5959, 5961, 5962, 5967 and 5968 of article 6, chapter 89, Revised Statutes 1889, and sections 5963, 5964 and 5966 of said article and chapter, as amended by an act *635approved April 3, Ü891, entitled “Taxation of Insurance Companies” and to enact (6) new sections in lieu thereof. (Sess. Acts 1895, p. 198.)
Sections 1 and 2 of that act read as follows:
“Section 1. — That sections 5958, 5959, 5961, 5962, 5967 and 5968 of article 6, chapter 89, Revised Statutes of 1889, and sections 5963, 5961 and 5966 of said article and chapter, as amended by an act approved April 3, 1891, be and the same is hereby repealed and the following new sections enacted in lieu thereof, to be designated as sections 5958, 5959, 5961, 5962, 5967 and 5968.”
“Sec. 2. (Sec. 5958.) Every insurance company or association not organized under the laws of this State shall, as hereinafter provided, annually pay a tax upon the premiums received, whether in cash or in notes, in this State, or on account of business done in this State, * * * at a rate of two per cent per annum, in lieu of all other taxes, except as in this article otherwise provided; which amount of taxes shall be assessed and collected as hereinafter provided.”
It is claimed that the power to levy and collect the tax .in question in the manner provided in the subsequent sections, is by this section 2 (5958), conferred upon the defendant.
In order to properly appreciate the force and meaning of the terms of this section it is necessary to read them in connection with the other provisions of the general insurance law of which by this legislation they become a part. By article 3, of that law, entitled “Insurance Companies on the Assessment Plan,” such companies are defined, their organization provided for, the terms prescribed upon which foreign corporations of that character shall be permitted to do business in this State, and by section 5869 of that article it is provided “That nothing herein contained shall subject any *636corporation doing business under this article to any other provisions or requirements of the general insurance laws of this State, except as distinctly herein set forth.”
The plaintiff and the companies named in the petition are insurance companies on the assessment plan as defined in this article, and under it, doing business in this State. To hold that moneys received by them as “assessments” under this plan are upremiums” within the meaning of section 2r (5958), which is now one of the “provisions or requirements of the general insurance laws of this State,” would not only be to confound terms and disregard the well defined distinction made between them by the statute as a whole, but to ignore or directly contravene this proviso of section 5869. Hanford v. Mass. Benefit Ass’n, 122 Mo. 50. This, of course, can not be done under ordinary circumstances.
2. But it is argued that this proviso unless so construed becomes obnoxious to section 3, article 10, of the Constitution, which provides that all taxes “shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax,” and should therefore be so construed, as not to stand in the way of the operation of section 2 (5958) upon these companies.
As was remarked in Hanford v. Mass. Benefit Ass’n, supra: “Prior to 1880 many associations under the law relating to benevolent associations attempted to do an insurance business without complying with the laws concerning life insurance, but such companies were suppressed by the courts.” Some concessions were made to such associations by acts passed in 1880. And in 1887 an act was passed entitled “An act to provide for the incorporation and regulation of associations, societies and companies doing a life or casualty insur*637anee business on the assessment plan” (Laws 1887, p. 200). “That entire act was carried into the revision of 1889, and constitutes article 3 of the chapter on insurance of which section 5869 is a part,” and applies to foreign as well as to domestic associations of this character. By this legislation life insurance companies, both foreign and domestic, were divided into two well defined and distinct classes, and a separate code provided for the regulation and government of each, to wit, quasi fraternal or benevolent associations doing business on the assessment plan, “the payment of' whose policies depended upon the collection of assessments upon persons holding similar contracts,” and insurance companies other than those doing business on this plan which for convenience might be denominated “old line premium life insurance companies,” and expressly exempted the former from the provisions and requirements governing the latter, except as provided in the statute governing the former. That life insurance companies doing business in this State might well be divided into such classes and a separate code appropriate to their different natures be provided, for the regulation of each class, by legislative' enactment, can not be doubted. The classification by which those associations which are doing business for ’profit, are put in one class and those which are doing business simply to secure some indemnity to the dependent families of its members, in case of their death or disability, are put in another, is a reasonable and natural one, and might well be made for the purposes of taxation, even if there were no other reason for such a classification, without violating the constitutional requirement of uniformity, for it is well-settled law “that the requirement of, equality and uniformity does not preclude exemption from taxation, nor the division of things taxable into classes, and the imposition of taxes which, while bearing *638equally upon the different members of each class, bear unequally upon the classes in the aggregate. A legislative division of. this sort can not be interfered with by the courts.” 25 Am. and Eng. Ency. of Law, pp. 61 and 62, and cases cited in note 4; p. 61 and note 1, p. 62; City of Aurora v. McGannon, 138 Mo. 38, ante. So that when in 1895, the legislature determined to impose a license or occupation tax on insurance companies as evidenced by the passage of the act “approved March 20, 1895,” they could, without infringing upon this constitutional requirement, have imposed such tax upon both or either of these classes. That they intended to impose it upon the premium life and casualty insurance companies only, and not upon the life and casualty insurance companies doing business upon the assessment plan, is plainly evident from the act which left article 3 intact, and section 5869 of that article containing the exemption aforesaid unrepealed, while specifically repealing other sections of the general insurance law, and by its terms imposing the tax upon “premiums” only and not upon “assessments.”
The trial court did right in granting the injunction, and its decree is affirmed.
All concur except Sherwood, J., absent.